Citation Nr: 1219798	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post traumatic stress disorder (PTSD); major depressive disorder.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a heart condition.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs, Cleveland, Ohio, Regional Office (RO), Tiger Team, that considered and denied claims for service connection for an eye condition (claimed as loss of vision), a sinus condition, and a heart condition, as well as a petition to reopen a claim for service connection for a history of uterine fibroid tumors.  Also denied were claims for compensable ratings for service-connected residuals of a fracture, second digit, left hand, and residuals of a fracture, left twelfth rib.  The decision furthermore granted a claim for entitlement to service connection for PTSD, with major depressive disorder, and assigned an initial 10 percent evaluation effective October 11, 2005. 

Through correspondence received at the RO in March 2008, the Veteran's attorney provided a notice of disagreement (NOD) with each of the above determinations, to include the initial disability rating assigned for PTSD with major depressive disorder.  In September 2008, the Board remanded all of the above issues for issuance of a statement of the case (SOC) addressing the matters.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997). 
In March 2010, the RO issued a statement of the case.  In April 2010, the Veteran submitted a substantive appeal and limited her appeal to the issues of entitlement to service connection for sinus and heart conditions, an increased rating for PTSD, and new and material evidence for uterine fibroids.  See VA Form 9.  Thus, these are the only issues on appeal.

In October 2011, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the record was held open for 60 days in order to allow the Veteran additional time to submit evidence.  After the hearing, the Veteran submitted additional medical evidence relevant to the claims, only some of which was accompanied by a waiver of initial RO consideration.

The Veterans Law Judge that held the October 2011 hearing is no longer with the Board.  The Veteran was sent a letter dated in February 2012, requesting that the Veteran inform VA whether she would like an additional hearing before the Board.  The Veteran responded in February 2012 that she did not wish to appear at an additional hearing and to consider the case on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c), (d).
First, the Board notes that the Veteran testified before the Board that she received treatment for uterine fibroids at Louisiana State University Medical Center (LSU) beginning in approximately 1990.  The Veteran testified that she had a stress test in connection with her claim for a heart condition that was pending at the time of the October 2011 Board hearing.  Once that test occurred, the Veteran had stated she wanted the results associated with her claims file.  

Records of the Veteran's care at the Shreveport VA Medical Center have been associated with the Veteran's claims file, but there is no stress test in approximately October 2011.  An attempt to obtain this record and any other current treatment records should be made.

The Veteran submitted numerous records dating in 1992 and 1993 from LSU, but records from 1990 and 1991 or from 1994 forward (with the exception of records related to the Veteran's hysterectomy dated in 1999) do not appear to be of record.  An attempt to obtain these records should be made.

As the record does not appear to be complete in this case, these matters must be remanded for further development.  The Veteran should also be afforded an opportunity to submit additional medical evidence in connection with her claims.

With respect to the Veteran's claim for a higher initial evaluation for PTSD; major depressive disorder, the Veteran testified before the Board that her condition had worsened and continues to worsen since her last evaluation in December 2009.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

With respect to the sinus claim, the Veteran's service treatment records indicate that the Veteran was seen several times in service for URIs and also had a diagnosis of sinusitis in October 1988.  The Veteran testified that she has had continuous symptoms related to her sinuses since service.  The Board finds that there is sufficient evidence to warrant a VA examination for this claim.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should include all records of the Veteran's treatment at the Shreveport VA Medical Center dated from August 2011 to the present and all medical treatment records from LSU from 1990 to the present.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a sinus disability that is related to her military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a sinus disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a sinus disability, did such disorders have its onset during active duty or is otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of her service-connected psychiatric disability.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to her service-connected psychiatric disability.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's disability.  The examiner should specifically comment on and list all of the Veteran's symptoms related to her service-connected disability, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of her psychiatric symptoms.  The examiner is informed that the Veteran was found to have a personality disorder at the times of the March 2003 and December 2009 VA examinations.  Thus, the examiner should enter a GAF score based only on the service-connected PTSD and major depressive disorder and not any personality disorder.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

